381 So. 2d 654 (1980)
William J. DUNNAM
v.
Mary H. DUNNAM.
Civ. 2070.
Court of Civil Appeals of Alabama.
March 19, 1980.
Dan A. Payne of Houston County Legal Services, Dothan, for appellant.
Douglas M. Bates of Adams & Bates, Dothan, for appellee.
HOLMES, Judge.
This is a divorce case.
The Circuit Court of Houston County divorced the parties and ordered the husband to pay the wife periodic alimony of $150 per month. In addition, the husband was required to pay the reasonable medical expense of the wife. The trial court also awarded the wife's attorney a fee. The husband appeals, contending the trial court abused its discretion in the award to the wife. We find no abuse of discretion and affirm.
We do not deem it necessary or prudent to set out in detail the facts as presented at the ore tenus hearing before the trial judge. Suffice it to say the following is pertinent.
The parties were married for over twenty-five years. The wife, since the marriage, has never been employed outside the home. The record reveals that she has no readily marketable skills. Additionally, she has some health problems. The husband is retired from the military. He nets approximately $300 in retirement income. Additionally, he earns another $300 per month working two or three days a week.
Awards of this nature in a divorce case are within the sound discretion of the trial court and will not be reversed on appeal absent a showing of a manifest abuse of discretion. Malkove v. Malkove, Ala.Civ. App., 349 So. 2d 52 (1977); 8 Ala.Digest Divorce Key 286(3).
*655 In view of the length of the marriage, the relative earning capacity of the parties, and the wife's physical condition, we find no such abuse as to require reversal.
The wife has requested that a $400 attorney's fee be awarded for representation on appeal. A $400 fee is awarded.
The case is due to be affirmed.
AFFIRMED.
WRIGHT, P. J., and BRADLEY, J., concur.